DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 5-10, 12-18, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9867606. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the instant application and claim 1 of ‘606 both generally recite a knotless suture anchor for implanting in bone, an outer tubular member/shell having a distal end, a proximal end, an inner surface and an outer wall, an aperture/opening through the outer wall and a retaining/deformable portion that is outwardly deformable, an inner member/shaft being rotatably disposed within the outer tubular member, the inner member/shaft having an outer surface, an aperture for receiving a suture thread, wherein the suture thread is positioned to wrap around the inner member/shaft, thereby increasing an effective diameter of the inner member/shaft such that the wrapped suture contacts the inner surface of the outer tubular member/shell to outwardly deform the retaining/deformable portion. 
With regard to claim 3, claim 1 of ‘606 both claim the outer tubular member has an outer dimension adapted to have a friction fit within the bone.
With regard to claim 5, claim 1 of ‘606 both claim a ratcheting mechanism comprising a pawl and a plurality of teeth/ratchet apertures being configured to allow rotation of the inner member in a first direction while preventing rotation of the inner member in as second direction.
With regard to claim 6, claim 1 of ‘606 both claim a pointed tip.
With regard to claim 7, claim 1 of ‘606 both claim the inner member includes a pin engageable with a tool for rotation of the inner member.
With regard to claim 8, claim 1 of ‘606 both claim the outwardly deformable retaining portion of the outer tubular member is sized to increase force of the outer tubular member against bone.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, of U.S. Patent No. 9867606. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the instant application and claim 1 of ‘606 both generally recite a knotless suture anchor for implanting in bone, an outer tubular member/shell having a distal end, a proximal end, an inner surface and an outer wall, an aperture/opening through the outer wall and a retaining/deformable portion that is outwardly deformable, an inner member/shaft being rotatably disposed within the outer tubular member, the inner member/shaft having an outer surface, an aperture for receiving a suture thread, wherein the suture thread is positioned to wrap around the inner member/shaft, thereby increasing an effective diameter of the inner member/shaft such that the wrapped suture contacts the inner surface of the outer tubular member/shell to outwardly deform the retaining/deformable portion. 
With regard to claim 10, claim 1 of ‘606 both claim the outer tubular member has an outer dimension adapted to have a friction fit within the bone.
With regard to claim 12, claim 7 of ‘606 both claim the deformable portion having slits configured to expand outwardly. 
With regard to claim 13, claim 1 of ‘606 both claim a ratcheting mechanism comprising a pawl and a plurality of teeth/ratchet apertures being configured to allow rotation of the inner member in a first direction while preventing rotation of the inner member in as second direction.
With regard to claim 14, claim 1 of ‘606 both claim the inner member/shaft includes a pin engageable with a tool for rotation of the inner member/shaft.
With regard to claim 15, claim 1 of ‘606 both claim the outwardly deformable retaining portion of the outer tubular member/shell is sized to increase force of the outer tubular member/shell against bone.

Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, of U.S. Patent No. 9867606. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the instant application and claim 1 of ‘606 both generally recite a knotless suture anchor for implanting in bone, an outer tubular member/shell having a distal end, a proximal end, an inner surface and an outer wall, an aperture/opening through the outer wall and a retaining/deformable portion that is outwardly deformable, an inner member/shaft being rotatably disposed within the outer tubular member, the inner member/shaft having an outer surface, an aperture for receiving a suture thread, a pointed tip configured to facilitate impaction of the anchor into the bone, wherein the suture thread is positioned to wrap around the inner member/shaft, thereby increasing an effective diameter of the inner member/shaft such that the wrapped suture contacts the inner surface of the outer tubular member/shell to outwardly deform the retaining/deformable portion. 
With regard to claim 17, claim 1 of ‘606 both claim the outwardly deformable retaining portion of the outer tubular member/shell is sized to increase force of the outer tubular member/shell against bone.
With regard to claim 18, claim 1 of ‘606 both claim a ratcheting mechanism comprising a pawl and a plurality of teeth/ratchet apertures being configured to allow rotation of the inner member in a first direction while preventing rotation of the inner member in as second direction.
With regard to claim 20, claim 1 of ‘606 both claim the outer tubular member/shell has an outer dimension adapted to have a friction fit within the bone.
With regard to claim 21, claim 7 of ‘606 both claim the deformable portion having slits configured to expand outwardly. 

Claims 4 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9867606, further in view of Fanton (US2007/0156176).
As discussed above, claims 2 and 9 are encompassed by the claims of ‘606.  ‘606 does not claim the outer surface of the outer tubular member including engagement features configured to engage the bone as recited in claims 4 and 11. 
Fanton teaches a suture anchor (figure 13a) having an outer member/shell (273) that has frusto conicial engagement features (276) formed thereon that engage bone in which the anchor is positioned (see figure 13a and paragraph 165). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention claimed by ‘606 to include the engagement features as taught by Fanton since Fanton in paragraphs 88 and 165 teaches such a configuration secures the anchor to the bone when using a force fit. Furthermore, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 500 U.S. at 82 USPQ2d at 1395. 


Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 10, 11, 13, 14, 18 of U.S. Patent No. 10729422. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the instant application and claim 1 of ‘422 both generally recite a knotless suture anchor for implanting in bone, an outer tubular member/shell having a distal end, a proximal end, an inner surface and an outer wall, an aperture/opening through the outer wall and a retaining/deformable portion that is outwardly deformable, an inner member/shaft being rotatably disposed within the outer tubular member, the inner member/shaft having an outer surface, an aperture for receiving a suture thread, wherein the suture thread is positioned to wrap around the inner member/shaft, thereby increasing an effective diameter of the inner member/shaft such that the wrapped suture contacts the inner surface of the outer tubular member/shell to outwardly deform the retaining/deformable portion. 
With regard to claim 3, claim 2 of ‘422 both claim the outer tubular member has an outer dimension adapted to have a friction fit within the bone.
With regard to claim 4, claim 10 of ‘422 both claim the outer surface of the shell/outer tubular member including engagement features formed thereon configured to engage bone.
With regard to claim 5, claim 11 of ‘422 both claim a ratcheting mechanism comprising a pawl and a plurality of teeth/ratchet apertures being configured to allow rotation of the inner member in a first direction while preventing rotation of the inner member in as second direction.
With regard to claim 6, claim 18 of ‘422 both claim a pointed tip.
With regard to claim 7, claim 13 of ‘422 both claim the inner member includes a pin engageable with a tool for rotation of the inner member.
With regard to claim 8, claim 14 of ‘422 both claim the outwardly deformable retaining portion of the outer tubular member is sized to increase force of the outer tubular member against bone.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, of U.S. Patent No. 10729422. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the instant application and claim 1 of ‘422 both generally recite a knotless suture anchor for implanting in bone, an outer tubular member/shell having a distal end, a proximal end, an inner surface and an outer wall, an aperture/opening through the outer wall and a retaining/deformable portion that is outwardly deformable, an inner member/shaft being rotatably disposed within the outer tubular member, the inner member/shaft having an outer surface, an aperture for receiving a suture thread, wherein the suture thread is positioned to wrap around the inner member/shaft, thereby increasing an effective diameter of the inner member/shaft such that the wrapped suture contacts the inner surface of the outer tubular member/shell to outwardly deform the retaining/deformable portion. 
With regard to claim 10, claim 2 of ‘422 both claim the outer tubular member has an outer dimension adapted to have a friction fit within the bone.
With regard to claim 11, claim 10 of ‘422 both claim the outer surface of the shell/outer tubular member including engagement features formed thereon configured to engage bone.
With regard to claim 12, claim 8 of ‘422 both claim the deformable portion having slits configured to expand outwardly. 
With regard to claim 13, claim 11 of ‘422 both claim a ratcheting mechanism comprising a pawl and a plurality of teeth/ratchet apertures being configured to allow rotation of the inner member in a first direction while preventing rotation of the inner member in as second direction.
With regard to claim 14, claim 13 of ‘422 both claim the inner member/shaft includes a pin engageable with a tool for rotation of the inner member/shaft.
With regard to claim 15, claim 14 of ‘422 both claim the outwardly deformable retaining portion of the outer tubular member/shell is sized to increase force of the outer tubular member/shell against bone.
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 18, of U.S. Patent No. 10729422. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the instant application and claim 1 of ‘422 both generally recite a knotless suture anchor for implanting in bone, an outer tubular member/shell having a distal end, a proximal end, an inner surface and an outer wall, an aperture/opening through the outer wall and a retaining/deformable portion that is outwardly deformable, an inner member/shaft being rotatably disposed within the outer tubular member, the inner member/shaft having an outer surface, an aperture for receiving a suture thread, a pointed tip configured to facilitate impaction of the anchor into the bone, wherein the suture thread is positioned to wrap around the inner member/shaft, thereby increasing an effective diameter of the inner member/shaft such that the wrapped suture contacts the inner surface of the outer tubular member/shell to outwardly deform the retaining/deformable portion. 
With regard to claim 17, claim 14 of ‘422 both claim the outwardly deformable retaining portion of the outer tubular member/shell is sized to increase force of the outer tubular member/shell against bone.
With regard to claim 18, claim 11 of ‘422 both claim a ratcheting mechanism comprising a pawl and a plurality of teeth/ratchet apertures being configured to allow rotation of the inner member in a first direction while preventing rotation of the inner member in as second direction.
With regard to claim 20, claim 2 of ‘422 both claim the outer tubular member/shell has an outer dimension adapted to have a friction fit within the bone.
With regard to claim 21, claim 8 of ‘422 both claim the deformable portion having slits configured to expand outwardly. 
Claims 2-11, 13-18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 3 of U.S. Patent No. 8777990. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the instant application and claim 1 of ‘990 both generally recite a knotless suture anchor for implanting in bone, an outer tubular member/shell having a distal end, a proximal end, an inner surface and an outer wall, an aperture/opening through the outer wall and a retaining/deformable portion that is outwardly deformable, an inner member/shaft being rotatably disposed within the outer tubular member, the inner member/shaft having an outer surface, an aperture for receiving a suture thread, wherein the suture thread is positioned to wrap around the inner member/shaft, thereby increasing an effective diameter of the inner member/shaft such that the wrapped suture contacts the inner surface of the outer tubular member/shell to outwardly deform the retaining/deformable portion. 
With regard to claim 3, claim 2 of ‘990 both claim the outer tubular member has an outer dimension adapted to have a friction fit within the bone.
With regard to claim 4, claim 3 of ‘990 both claim the outer surface of the shell/outer tubular member including engagement features formed thereon configured to engage bone.


With regard to claim 5, claim 1 of ‘990 both claim a ratcheting mechanism comprising a pawl and a plurality of teeth/ratchet apertures being configured to allow rotation of the inner member in a first direction while preventing rotation of the inner member in as second direction.
With regard to claim 6, claim 1 of ‘990 both claim a pointed tip.
With regard to claim 7, claim 1 of ‘990 both claim the inner member includes a pin engageable with a tool for rotation of the inner member.
With regard to claim 8, claim 1 of ‘990 both claim the outwardly deformable retaining portion of the outer tubular member is sized to increase force of the outer tubular member against bone.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, of U.S. Patent No. 8777990. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the instant application and claim 1 of ‘990 both generally recite a knotless suture anchor for implanting in bone, an outer tubular member/shell having a distal end, a proximal end, an inner surface and an outer wall, an aperture/opening through the outer wall and a retaining/deformable portion that is outwardly deformable, an inner member/shaft being rotatably disposed within the outer tubular member, the inner member/shaft having an outer surface, an aperture for receiving a suture thread, wherein the suture thread is positioned to wrap around the inner member/shaft, thereby increasing an effective diameter of the inner member/shaft such that the wrapped suture contacts the inner surface of the outer tubular member/shell to outwardly deform the retaining/deformable portion. 
With regard to claim 10, claim 2 of ‘990 both claim the outer tubular member has an outer dimension adapted to have a friction fit within the bone.
With regard to claim 11, claim 3 of ‘990 both claim the outer surface of the shell/outer tubular member including engagement features formed thereon configured to engage bone.
With regard to claim 13, claim 1 of ‘990 both claim a ratcheting mechanism comprising a pawl and a plurality of teeth/ratchet apertures being configured to allow rotation of the inner member in a first direction while preventing rotation of the inner member in as second direction.
With regard to claim 14, claim 1 of ‘990 both claim the inner member/shaft includes a pin engageable with a tool for rotation of the inner member/shaft.
With regard to claim 15, claim 1 of ‘990 both claim the outwardly deformable retaining portion of the outer tubular member/shell is sized to increase force of the outer tubular member/shell against bone.
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 8777990. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the instant application and claim 1 of ‘990 both generally recite a knotless suture anchor for implanting in bone, an outer tubular member/shell having a distal end, a proximal end, an inner surface and an outer wall, an aperture/opening through the outer wall and a retaining/deformable portion that is outwardly deformable, an inner member/shaft being rotatably disposed within the outer tubular member, the inner member/shaft having an outer surface, an aperture for receiving a suture thread, a pointed tip configured to facilitate impaction of the anchor into the bone, wherein the suture thread is positioned to wrap around the inner member/shaft, thereby increasing an effective diameter of the inner member/shaft such that the wrapped suture contacts the inner surface of the outer tubular member/shell to outwardly deform the retaining/deformable portion. 
With regard to claim 17, claim 1 of ‘990 both claim the outwardly deformable retaining portion of the outer tubular member/shell is sized to increase force of the outer tubular member/shell against bone.
With regard to claim 18, claim 1 of ‘990 both claim a ratcheting mechanism comprising a pawl and a plurality of teeth/ratchet apertures being configured to allow rotation of the inner member in a first direction while preventing rotation of the inner member in as second direction.
With regard to claim 20, claim 2 of ‘990 both claim the outer tubular member/shell has an outer dimension adapted to have a friction fit within the bone.
Claims 12 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8777990, further in view of Anspach (US5326205).
As discussed above, claims 2 and 9 are encompassed by the claims of ‘990. ‘990 does not claim deformable portion having slits configured to expand outwardly as recited in claims 12 and 21.
 Anspach teaches a bone rivet/anchor (2) (C1:L42-59) for attaching objects to bone. The device having an outer member/shell (2) and an inner member (22). The rivet having slits (24) that are configured to bow outwardly to implant the rivet in bone (C3:L30-32).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of ‘990 to include a plurality of slits configured to bow outwardly on the deformable portion of the shell in order to provide holding strength to the device (C4:L26-27 of Anspach).
 Claim Objections
Claim 4 and 16 are objected to because of the following informalities: 
Claim 4 recites “the outer surface”; while understood in view of the disclosure, “the outer surface” in claim 4 should be “an outer surface” for claim consistency
Claim 16, line 6 recites “the suture thread”; while understood in view of the disclosure, “the suture thread” in claim 16 should be “a suture thread” for claim consistency
Claim 16, line 9 recites “that as suture”. The limitation is grammatically incorrect because there is no article before the noun.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 8, 10, 15, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 10 and 20, the claim recites “wherein the outer tubular member has an outer dimension adapted to have a friction fit within the bone hole”. This recitation renders the scope of the claim unclear. There is no recitation or disclosure of the size or dimension of the bone hole, therefore, one of ordinary skill in the art would not be able to determine if the device infringes on the claim as the claim is not clear as to what the claimed dimension is.
Regarding claim 8, the claim recites “wherein the outwardly deforming retaining portion of the outer tubular member is sized to increase force of the outer tubular member against bone surrounding the bone hole”.  There is no recitation or disclosure of the size or dimension of the bone hole, therefore, one of ordinary skill in the art would not be able to determine if the device infringes on the claim as the claim is not clear as to what the claimed dimension is.
Regarding claims 15 and 17, the claim recites “wherein the deformable portion is sized to increase force of the shell against bone surrounding the bone hole”. There is no recitation or disclosure of the size or dimension of the bone hole, therefore, one of ordinary skill in the art would not be able to determine if the device infringes on the claim as the claim is not clear as to what the claimed dimension is.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 5, 9, and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bonutti (US2006/0200199).
Regarding claim 2, Bonutti discloses a knotless suture anchor (10, device is a fastener and avoids use of suture knots, paragraph 6) for implanting in a bone hole (Paragraphs 7, 115, 0123, 129 where the device is used in bone in multiple applications, the device may be implanted in bone), comprising: 
an outer tubular member (12, paragraph 47) having a distal end (see figures 1-9), a proximal end (see figures 1-9), a length extending between the distal and proximal ends (see figures 1-9), an inner surface (see figures 1-9), an outer wall (see figures 1-9), an opening (one or more slots or apertures disclosed in paragraph 52, see figure 5e) through the outer wall and inner surface configured for receiving a suture thread (paragraph 11, 49), and a deformable retaining portion of the outer wall that is outwardly deformable (examiner interprets the retaining portion to correspond to the outer surfaces of the outer tubular member between the slots in the outer tubular member, where Bonutti discloses that the outer wall is deformable and thus deformable outward to contact bone in which the device has been positioned, see paragraphs 7, 52, 55, 114, 115, 129; where the device is formed from the same materials as applicants as discussed in paragraph 90 of the instant specification and paragraph 114 of Bonutti and is thus deformable in the same manner and the outer surfaces of the outer member may expand to frictionally engage bone in the same manner as claimed); and 
an inner member (14) being rotatably disposed within the outer tubular member (paragraph 47, see figures 1-9), the inner member having an aperture (30, paragraph 49) for receiving the suture thread (paragraph 49), wherein the suture thread is configured to wrap around the inner member (see figures 1-9, paragraphs 50 and 61), thereby increasing an effective diameter of the inner member such that the wrapped suture contacts the inner surface of the outer tubular member to outwardly deform the deformable retaining portion (paragraphs 50 and 61 disclose wrapping the suture about the inner tubular member within the outer tubular member, paragraph 114 discloses that the outer member is formed of the same materials as the inner member and thus the disclosed wrapping of the inner member of Bonutti will have the same effect on the outer member of Bonutti since the outer member of Bonutti is formed from the same deformable material and has slots). It is further noted that the claimed limitation is intended use of a claimed product and only requires the ability of the product to perform.
 Regarding claim 5, Bonutti discloses the knotless suture anchor of claim 2, further comprising a ratcheting mechanism (paragraphs 58-60) including a pawl (42) and a plurality of teeth (48) and being configured to allow rotation of the inner member in a first direction in relation to the outer tubular member while preventing rotation of the inner member in a second direction (see paragraphs 58-59 and figures 7-9).  
Regarding claim 9, Bonutti discloses a knotless suture anchor (10, device is a fastener and avoids use of suture knots, paragraph 6) for implanting in a bone hole (Paragraphs 7, 115, 0123, 129 where the device is used in bone in multiple applications, the device may be implanted in bone), comprising: 
a rotatable shaft (14, where member 14 rotatably positioned inside member 12 and is interpreted as shaft by being cylindrical, paragraph 48) having a proximal end (see figures 1-9), a distal end (see figures 1-9), and a diametrical aperture (passage 30 extends through member 14, paragraph 49) for receiving an end of a suture thread (paragraph 49); and 
a shell (12, paragraph 47) disposed about the rotatable shaft, the shell having a proximal end (see figures 1-9), a distal end (see figures 1-9), an aperture (one or more slots or apertures disclosed in paragraph 52, see figure 5e) having a closed perimeter for receiving the suture thread (paragraphs 11 and 49, see figure 5e), an inner surface (see figures 1-9), and a deformable portion (examiner interprets the deformable portion to correspond to the outer surfaces of the outer tubular member between the slots in the outer tubular member, where Bonutti discloses that the outer wall is deformable and thus deformable outward to contact bone in which the device has been positioned, see paragraphs 7, 52, 55, 114, 115, 123, 126, 129; where the device is formed from the same materials as applicants as discussed in paragraph 90 of the instant specification and paragraph 114 of Bonutti and is thus deformable in the same manner and the outer surfaces of the outer member may expand to frictionally engage bone in the same manner as claimed) configured to outwardly expand, and wherein the suture thread is configured to wrap around the rotatable shaft, thereby increasing an effective diameter of the rotatable shaft such that the wrapped suture contacts the inner surface of the shell to outwardly deform the deformable portion (paragraphs 50 and 61 disclose wrapping the suture about the inner tubular member within the outer tubular member, paragraph 114 discloses that the outer member is formed of the same materials as the inner member and thus the disclosed wrapping of the inner member of Bonutti will have the same effect on the outer member of Bonutti since the outer member of Bonutti is formed from the same deformable material and has slots). It is further noted that the claimed limitation is intended use of a claimed product and only requires the ability of the product to perform. 
Regarding claim 13, Bonutti discloses the knotless suture anchor of claim 9, further comprising a ratcheting mechanism (paragraphs 58-60) including a pawl (42) and a plurality of teeth (48) and being configured to allow rotation of the rotatable shaft in a first direction in relation to the shell while preventing rotation of the rotatable shaft in a second direction (see paragraphs 58-59 and figures 7-9). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 8, 10 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Bonutti et al (US2006/0200199).
Regarding claim 3, Bonutti discloses the knotless suture anchor of claim 2, wherein the outer tubular member has an outer dimension adapted to have a friction fit within the bone hole (paragraphs 7, 115, 123, 126, 129 where the device may be used in bone in multiple applications, the device as discussed with regard to claim 2 above is deformable in the same manner as claimed and thus may be deformable to have the outer dimension have a friction fit with bone).  Alternatively, as the purpose of the anchor of Bonutti is to anchor within the body, including within the bone (paragraphs 7, 115, 123, 126, 129), and anchor means to firmly fix or fasten, it would have been obvious and well within the purview of one of ordinary skill in the art for the device of Bonutti to have an outer dimension adapted to fit within and stay in the bone with known and natural forces, such as friction.  Thus, the claimed limitation is considered at least obvious over the teachings of the prior art. 
Regarding claim 8, Bonutti discloses the knotless suture anchor of claim 2, wherein the outwardly deformable retaining portion of the outer tubular member is sized to increase force of the outer tubular member against bone surrounding the bone hole (paragraphs 7, 115, 123, 126, 129 where the device may be used in bone in multiple applications, the device as discussed with regard to claim 2 above is deformable in the same manner as claimed and thus may be deformable to have a force against the bone, where deforming the outer wall to press against bone would increase the force of the outer tubular member against a wall of the bone wall).  Alternatively, as the purpose of the anchor of Bonutti is to anchor within the body, including within the bone (paragraphs 7, 115, 123, 126, 129), and anchor means to firmly fix or fasten, it would have been obvious and well within the purview of one of ordinary skill in the art for the device of Bonutti to have the deformable portion sized to increase force of the outer tubular member against bone with known and natural forces.  Thus, the claimed limitation is considered at least obvious over the teachings of the prior art.
Regarding claim 10, Bonutti discloses the knotless suture anchor of claim 9, wherein the shell has an outer dimension adapted to have a friction fit within the bone hole (paragraphs 7, 115, 123, 126, 129 where the device may be used in bone in multiple applications, the device as discussed with regard to claim 2 above is deformable in the same manner as claimed and thus may be deformable to have the outer dimension have a friction fit with bone).  Alternatively, as the purpose of the anchor of Bonutti is to anchor within the body, including within the bone (paragraphs 7, 115, 123, 126, 129), and anchor means to firmly fix or fasten, it would have been obvious and well within the purview of one of ordinary skill in the art for the device of Bonutti to have an outer dimension adapted to fit within and stay in the bone with known and natural forces, such as friction.  Thus, the claimed limitation is considered at least obvious over the teachings of the prior art.
Regarding claim 15, Bonutti discloses the knotless suture anchor of claim 9, wherein the deformable portion is sized to increase force of the shell against bone surrounding the bone hole (paragraphs 7, 115, 123, 126, 129 where the device may be used in bone in multiple applications, the device as discussed with regard to claim 2 above is deformable in the same manner as claimed and thus may be deformable to have a force against the bone, where deforming the outer wall to press against the bone would increase the force of the outer tubular member against a wall of the bone wall).  Alternatively, as the purpose of the anchor of Bonutti is to anchor within the body, including within the bone (paragraphs 7, 115, 123, 126, 129), and anchor means to firmly fix or fasten, it would have been obvious and well within the purview of one of ordinary skill in the art for the device of Bonutti to have the deformable portion sized to increase force of the shell against bone with known and natural forces.  Thus, the claimed limitation is considered at least obvious over the teachings of the prior art.

Claims 4 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti et al (US2006/0200199) in view of Fanton (US2007/0156176).
Regarding claim 4, Bonutti discloses the knotless suture anchor of claim 2; yet, is silent regarding wherein the outer surface of the outer tubular member includes engagement features formed thereon that are configured to engage bone surrounding the bone hole. Fanton teaches a suture anchor (figure 13a) having an outer member/shell (273) that has frusto conicial engagement features (276) formed thereon that engage bone in which the anchor is positioned (see figure 13a and paragraph 165). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Bonutti to include the engagement features as taught by Fanton since Fanton in paragraphs 88 and 165 teaches such a configuration secures the anchor to the bone when using a force fit. Furthermore, one skilled in the art could have combined the elmenets as claimed by known methods with no change in their respective functions, the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 500 U.S. at 82 USPQ2d at 1395. 
Regarding claim 11, Bonutti discloses the knotless suture anchor of claim 9; yet, is silent regarding wherein the shell includes an outer surface including engagement features formed thereon that are configured to engage bone surrounding the bone hole. Fanton teaches a suture anchor (figure 13a) having an outer member/shell (273) that has frusto conicial engagement features (276) formed thereon that engage bone in which the anchor is positioned (see figure 13a and paragraph 165). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Bonutti to include the engagement features as taught by Fanton since Fanton in paragraphs 88 and 165 teaches such a configuration secures the anchor to the bone when using a force fit. Furthermore one skilled in the art could have combined the elmenets as claimed by known methods with no change in their respective functions, the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 500 U.S. at 82 USPQ2d at 1395.

Claims 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti (US2006/0200199) in view of Anspach (US5326205)
Regarding claim 12, Bonutti discloses the knotless suture anchor of claim 9; yet, is silent regarding wherein the deformable portion of the shell includes a plurality of longitudinal slits configured to bow outwardly for axial retention of the anchor in the bone hole. Bonutti teaches including slits on the first member 12 (inner member) would cause the device the splay or bend open when subject to hoop stress (Paragraph [0052]). Anspach teaches a bone rivet/anchor (2) (C1:L42-59) for attaching objects to bone. The device having an outer member/shell (2) and an inner member (22). The rivet having slits (24) that are configured to bow outwardly to implant the rivet in bone (C3:L30-32).It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of Bonutti to include a plurality of longitudinal slits on the deformable portion of the shell in order to bow outwardly for axial retention in the bone and provide holding strength to the device (C4:L26-27 of Anspach). 

Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti (US2006/0200199) in view of Jackson (US2003/0229361). 
Regarding claim 7, Bonutti discloses the knotless suture anchor of claim 2; yet, is silent regarding wherein the inner member further includes a pin engageable with a tool for rotation of the inner member. Jackson teaches a suture anchor (10) comprising an inner rotatable member (14) and an outer member/shell (12) (paragraph 32). The rotating inner member having an end (16) with projections (pins) which engage openings of a tool (30) for rotation of the inner member relative to the outer member to wrap a suture about the inner rotatable member (14) (see paragraphs 34 and 37). It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the anchor/tool coupling mechanism of Bonutti (i.e. tool and matching receptacle in paragraph 79) with the anchor/tool coupling mechanism of Jackson (i.e. pins/projections and recesses disclosed in paragraph 37) because it would have been obvious to substitute one known element for another, and the result of the substitution would have bene predictable. 
Regarding claim 14, Bonutti discloses the knotless suture anchor of claim 9; yet, is silent regarding further including a pin engageable with a tool for rotation of the rotatable shaft. Jackson teaches a suture anchor (10) comprising an inner rotatable member (14) and an outer member/shell (12) (paragraph 32). The rotating inner member having an end (16) with projections (pins) which engage openings of a tool (30) for rotation of the inner member relative to the outer member to wrap a suture about the inner rotatable member (14) (see paragraphs 34 and 37). It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the anchor/tool coupling mechanism of Bonutti with the anchor/tool coupling mechanism of Jackson (i.e. pins/projections and recesses disclosed in paragraph 37) because it would have been obvious to substitute one known element for another, and the result of the substitution would have bene predictable. 

Claims 6 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti (US2006/0200199) in view of Abrams (US7517357). 
Regarding claim 6, Bonutti discloses the knotless suture anchor of claim 2; yet, is silent regarding wherein the outer tubular member includes a pointed tip at the proximal end. Abrams teaches a knotless suture anchor having an outer member and an inner member with a pointed tip at an insertion end (2, see figures 1-6 and 15-22). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the inner member of Bonutti to include a pointed tip as taught by Abrams in order to provide a means to insert the anchor into bone and prevent the anchor from being easily removed as stated in Abrams (C3:L25-35). 

Regarding claim 16, a knotless suture anchor (10, device is a fastener and avoids use of suture knots, paragraph 6) for implanting in a bone (Paragraphs 7, 115, 0123, 129 where the device is used in bone in multiple applications, the device may be implanted in bone), comprising: 
a shell (12, paragraph 47) having a distal end (see figures 1-9), a proximal end (see figures 1-9), a length extending between the distal and proximal ends (see figures 1-9), an inner surface (see figures 1-9), an outer wall (see figures 1-9), an inner diameter (see figures 1-9), an aperture (one or more slots or apertures disclosed in paragraph 52, see figure 5e) through the outer wall and inner surface (see figures 1-9), and a deformable portion (examiner interprets the deformable portion to correspond to the outer surfaces of the outer tubular member between the slots in the outer tubular member, where Bonutti discloses that the outer wall is deformable and thus the outer walls are deformable and thus deformable outward to contact bone in which the device has been positioned, see paragraphs 7, 52, 55, 114, 115, 123, 126, 129; where the device is formed from the same materials as applicants as discussed in paragraph 90 of the instant specification and paragraph 114 of Bonutti and is thus deformable in the same manner and the outer surfaces of the outer member may expand to frictionally engage bone in the same manner as claimed), 
a rotatable shaft (14, where member 14 rotatably positioned inside member 12 and is interpreted as shaft by being cylindrical, paragraph 48) being rotatably disposed within the shell and having an outer diameter and an aperture (30, paragraph 49) for receiving the suture thread (paragraph 49); 
wherein the outer diameter of the rotatable shaft and the inner diameter of the shell are selected such that as suture is wrapped on the rotatable shaft, the deformable portion of the shell is adapted to expand outwardly from a longitudinal axis of the rotatable shaft (paragraphs 50 and 61 disclose wrapping the suture about the inner tubular member within the outer tubular member, paragraph 114 discloses that the outer member is formed of the same materials as the inner member and thus the disclosed wrapping of the inner member of Bonutti will have the same effect on the outer member of Bonutti since the outer member of Bonutti is formed from the same deformable material and has slots). It is further noted that the claimed limitation is intended use of a claimed product and only requires the ability of the product to perform.
Bonutti is silent regarding a pointed tip configured to facilitate impaction of the anchor into the bone. Abrams teaches a knotless suture anchor having an outer member and an inner member with a pointed tip at an insertion end (2, see figures 1-6 and 15-22). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the inner member of Bonutti to include a pointed tip as taught by Abrams in order to provide a means to insert the anchor into bone and prevent the anchor from being easily removed as stated in Abrams (C3:L25-35). 
Regarding claim 17, Bonutti/Abrams makes obvious the knotless suture anchor of claim 16, Bonutti further discloses wherein the deformable portion is sized to increase force of the shell against a wall of the bone defining a bone hole (paragraphs 7, 115, 123, 126, 129 where the device may be used in bone in multiple applications, the device as discussed with regard to claim 2 above is deformable in the same manner as claimed and thus may be deformable to press against the bone, where deforming the outer wall to press against the bone would increase the force of the outer tubular member against a wall of the bone wall). Alternatively, as the purpose of the anchor of Bonutti is to anchor within the body, including within the bone (paragraphs 7, 115, 123, 126, 129), and anchor means to firmly fix or fasten, it would have been obvious and well within the purview of one of ordinary skill in the art for the device of Bonutti to have the deformable portion sized to increase force of the shell against bone with known and natural forces. Thus, the claimed limitation is considered at least obvious over the teachings of the prior art.
Regarding claim 18, Bonutti/Abrams makes obvious the knotless suture anchor of claim 16, Bonutti further discloses further comprising a ratcheting mechanism (paragraphs 58-60) including a pawl (42) and a plurality of teeth (48) and being configured to allow rotation of the rotatable shaft in a first direction in relation to the shell while preventing rotation of the rotatable shaft in a second direction (see paragraphs 58-59 and figures 7-9).  
Regarding claim 19, Bonutti/Abrams makes obvious the knotless suture anchor of claim 16 including the pointed tip of Abrams, the modified invention further discloses wherein the rotatable shaft terminates at the pointed tip (the modified inner member with rotatable shaft would terminate at the modified tip of Abrams, see figures 1-6 and 15-22 of Abrams).  
Regarding claim 20 Bonutti/Abrams makes obvious the knotless suture anchor of claim 16, Bonutti further discloses wherein the shell has an outer dimension adapted to have a friction fit within a bone hole (paragraphs 7, 115, 123, 126, 129 where the device may be used in bone in multiple applications, the device as discussed with regard to claim 2 above is deformable in the same manner as claimed and thus may be deformable to have the outer dimension have a friction fit with bone of Bonutti). Alternatively, as the purpose of the anchor of Bonutti is to anchor within the body, including within the bone (paragraphs 7, 115, 123, 126, 129), and anchor means to firmly fix or fasten, it would have been obvious and well within the purview of one of ordinary skill in the art for the device of Bonutti to have an outer dimension adapted to fit within and stay in the bone with known and natural forces, such as friction.  Thus, the claimed limitation is considered at least obvious over the teachings of the prior art.

Claims 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti (US2006/0200199) in view of Abrams (US7517357) as applied to claim 16, and further in view of Anspach (US5326205).
Regarding claim 21, Bonutti/Abrams makes obvious the knotless suture anchor of claim 16; yet, is silent regarding wherein the deformable portion of the shell includes a plurality of longitudinal slits configured to bow outwardly. Bonutti teaches including slits on the first member 12 (inner member) would cause the device the splay or bend open when subject to hoop stress (Paragraph [0052]). Anspach teaches a bone rivet/anchor (2) (C1:L42-59) for attaching objects to bone. The device having an outer member/shell (2) and an inner member (22). The rivet having slits (24) that are configured to bow outwardly to implant the rivet in bone (C3:L30-32).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of Bonutti to include a plurality of slits configured to bow outwardly on the deformable portion of the shell in order to provide holding strength to the device (C4:L26-27 of Anspach).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771